Opinion of ti-ie Court by
Judge Williams :
There is no possible right in which the bill of exception, containing the evidence in this case can be regarded consistent with the Code of Practice and the adjudications of this court. The motion for a new trial was overruled October 26, 1867, and “time until Saturday next is given him to file bill of exceptions.” February 29th, more than four months afterwards, appellant moved for leave to withdraw the bill of exceptions filed in case No. 1703 and file it in this case. March 7th, the court granted leave to file the bill of exceptions, which had been im*584properly filed in No. 1703 “in this case Nunc pro tunc as of November, 1867.”
Wood & Bernardj, for appellants.
Bodley & Simrall, for appellee.
So that even this nunc pro tunc filing was 28 days too late under any view of the case. It is not however intended to decide the validity of such order had it been filed as of the right time. There being no bill of exceptions no other question can be adjudicated. Wherefore, the judgment is affirmed with damage. ■